Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2005/0285621).

4.	With respect to claim 11, Chen teaches a circuit for a bus (106, 206) system, comprising: 
a measuring circuit (342) configured to measure a first resistance(the signal detector would provide the first resistance signal) signal detector value between two bus-side terminals of the circuit; 
an ascertainment circuit (344) configured to ascertain a second resistance value (output of 344) as a function of the first resistance value; and 
a resistive circuit (320) configured to set a resistor connectable between the two bus-side terminals to the second resistance value.



6.	With respect to claim 19, Chen teaches a transceiver for a user station of a bus system, the transceiver comprising:
a circuit, including: a measuring circuit (342) configured to measure a first resistance value between two bus-side terminals of the circuit; 
an ascertainment circuit (344) configured to ascertain a second resistance value as a function of the first resistance value; and 
a resistive circuit (320) configured to set a resistor connectable between the two bus-side terminals to the second resistance value.

7.	With respect to claim 20, the method therein is inherent given the apparatus as shown in the above rejections.

Allowable Subject Matter

8.	Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 13, the prior art does not teach the measuring circuit is configured to ascertain at least one time window as a function of a message received via the two bus-side terminals and as a function of an a priori known position in relation to the received message, the resistive circuit being configured to set the resistor connected between the two bus-side terminals to a last ascertained second resistance value during the ascertained time window, and the measuring circuit is configured to wait out a waiting period after a beginning of the time window and subsequently to the waiting period and, still before the end of the time window, to measure the first resistance value between the two bus-side terminals during a measurement period.

With respect to claim 16, the prior art does not teach the ascertainment circuit is configured to ascertain the second resistance value as a function of a comparison of the first resistance value to a setpoint value for the first resistance value.

With respect to claim 17, the prior art does not teach the ascertainment circuit is configured to ascertain the second resistance value using a lookup table as a function of the first resistance value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art

a.	Antonsson (US 2021/0120017) teaches signal detection apparatus. 
b.	Metzner (US 2019/0272248) teaches a bus driver circuit.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DON P LE/Primary Examiner, Art Unit 2844